Citation Nr: 0124813	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran submitted claims of entitlement to service 
connection for PTSD in September, October, and November 1996, 
and April 1997.  The RO denied these claims and the veteran 
did not appeal.

3.  The veteran reopened his claim with a relevant VA 
treatment report dated August 29, 2000.

4.  The veteran's PTSD is productive of moderate to severe 
impairment, including symptoms of sleep disturbance, 
depression, irritability, and hypervigilance. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 29, 
2000 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.157, 3.400 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.30, 
Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for his claims.  The 
Board concludes that the discussions in the rating decision, 
statement of the case and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought, and there has therefore 
been compliance with VA's notification requirement.  In 
addition, the RO obtained relevant treatment records and 
afforded the veteran a VA examination.  The veteran was also 
provided the opportunity to appear at a personal hearing and 
to present additional evidence in support of his claims.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.


I. Earlier Effective Date

The veteran contends that he should have been assigned an 
effective date prior to August 29, 2000 for the grant of 
service connection for PTSD because he had submitted claims 
on previous occasions.  In evaluating the veteran's claim for 
an earlier effective date for an original grant of service 
connection, the effective date generally shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2000).  In addition, 
except as otherwise provided, the effective date of an award 
of disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).  
Further, once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of a VA 
examination or hospitalization will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  See 38 C.F.R. § 3.157(b) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2000); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

The record shows that the veteran filed a claim for paranoid 
schizophrenia in July 1992.  In December 1992, the RO denied 
service connection for schizophrenia with personality 
disorder.  The veteran did not appeal this decision.  In 
September, October, and November 1996, the veteran submitted 
informal claims for entitlement to service connection for 
PTSD.  A diagnosis of rule out PTSD was rendered during an 
April 1997 VA hospital admission and the veteran again filed 
a claim for service connection for PTSD that month.  In an 
August 1997 rating decision, the RO deferred the issue of 
entitlement to service connection for PTSD, pending 
verification of the veteran's claimed stressors and a VA 
examination.

A VA examination in September 1998 diagnosed the veteran with 
provisional PTSD.  The examiner indicated that it was 
difficult to determine a diagnosis because of the veteran's 
substance abuse.  In October 1998, the RO denied service 
connection for PTSD due to the lack of a diagnosis.  The 
veteran filed a timely Notice of Disagreement with the 
October 1998 rating decision and the RO issued a Statement of 
the Case.  However, the veteran failed to submit a 
substantive appeal. 

On September 1, 2000, the veteran submitted a claim to reopen 
entitlement to service connection for PTSD and attached a VA 
mental health clinic report dated August 29, 2000 that 
included a diagnosis of PTSD.  A VA examination in October 
2000 diagnosed the veteran with PTSD and a November 2000 
letter from the veteran's treating VA psychologist stated 
that the veteran was diagnosed with PTSD.  In January 2001, 
the RO granted service connection for PTSD effective from 
August 29, 2000, the date of the VA outpatient report 
confirming a diagnosis of PTSD.

Based upon the foregoing, the Board finds that the criteria 
for an effective date prior to August 29, 2000 for the grant 
of service connection for PTSD have not been met.  As the 
veteran did not appeal the RO's October 1998 rating decision, 
it became a final disallowance.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b) (2000).  Accordingly, the effective date 
of the veteran's award of disability compensation based upon 
a reopened claim is the later of the date of receipt of claim 
or the date entitlement arose.  See 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(r) (2000).

In the present case, the RO accepted August 29, 2000, the 
date of the VA treatment report, as the date of an informal 
claim to reopen service connection for PTSD.  The Board can 
identify no correspondence or evidence prior to that date 
that would constitute a formal or informal claim to reopen.  
Accordingly, August 29, 2000 constitutes the earliest 
possible effective date for the grant of service connection 
and the benefit sought on appeal is denied. 

II. Increased Rating

As discussed above, the RO granted service connection for 
PTSD in a January 2001 rating decision and assigned a 50 
percent evaluation effective from August 2000.  The veteran 
expressed disagreement with this initial evaluation.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  As the veteran took exception with the 
initial rating award, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In relation to the present appeal, an August 2000 VA clinical 
report showed that the veteran complained of mood swings, 
insomnia, and nightmares.  He used Doxepin and attended a 
noncombat PTSD group.  He received no other mental health 
services.  The veteran was currently married and operated a 
construction and remodeling business but lacked capital and 
continued to have legal problems.  Upon mental status 
examination, the veteran exhibited no suicidal thoughts and 
was not a danger to others.  Judgment was good and insight 
was adequate.  He was diagnosed with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55.  The 
psychologist commented that the veteran continued to struggle 
with nightmares, labile moods, intrusive memories, 
flashbacks, and irritability that interfered with quality of 
life. 

During a VA examination in October 2000, the veteran reported 
a history of nightmares, substance abuse, and failed 
relationships.  He had been married three times and had a 
sporadic work history in property management and various 
other jobs.  At present, he suffered from hypervigilance and 
sleeplessness.  He avoided public gatherings and had 
occasional panic attacks.  He related that his mood was 
depressed but was somewhat improved on Zoloft.  The veteran 
claimed that he could not work secondary to nightmares, the 
inability to get along with others, and the inability to 
remain in one place for a long period of time.

Upon mental status examination, the veteran was oriented 
times three.  Speech and thought processes were normal except 
that he spoke with a low volume.  The veteran appeared 
somewhat anxious, with a depressed mood and an appropriate 
affect.  There was some evidence of repressed anger.  The 
veteran exhibited no suicidal ideations, but reported 
sporadic thoughts of hurting others.  He did not trust others 
and was hypervigilant.  The veteran claimed that he 
experienced auditory hallucinations with flashbacks.  Memory 
was tested as 2/3, insight was fair, and concentration, 
judgment, and abstract thinking were good.

The examiner explained that the veteran met the criteria for 
PTSD because he had been exposed to a traumatic event and had 
recurrent intrusive recollections, flashbacks, and 
nightmares, avoidance of stimuli, and difficulty with sleep, 
irritability, anger, concentration, hypervigilance, and an 
exaggerated startle response.  The veteran was assigned a GAF 
score of 50 and his occupational and social functioning was 
determined to be moderate to severe.

A November 2000 letter from the veteran's VA psychologist 
stated that the veteran had been in treatment for the past 8 
months.  The veteran attended support group, individual 
psychotherapy, and marital counseling.  He used Zoloft and 
Elavil as psychotropic medications and his current diagnoses 
were PTSD and major depression.

The veteran's PTSD has been assigned a 50 percent evaluation 
pursuant to38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 
50 percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above subjective complaints and objective 
findings, the Board concludes that a preponderance of the 
evidence is against the assignment of the next higher rating 
for PTSD.  Specifically, the veteran does not exhibit the 
overall symptomatology necessary for the assignment of a 70 
percent evaluation such as suicidal ideation, obsessional 
rituals, illogical speech, near-continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene. 

Moreover, the assigned GAF scores and the opinion of the VA 
examiner show that the veteran's symptoms cause moderate to, 
at most, severe impairment.  There is no evidence of major or 
total social and occupational impairment.  Although the 
veteran avoids crowds and has been married three times, he is 
presently married and there is no evidence that he cannot 
function in public or that he cannot perform tasks of daily 
living.  Likewise, although the veteran reports a sporadic 
work history, he reported as recently as August 2000 that he 
had a business and that his problem was lack of capital, not 
his PTSD symptomatology. 

The veteran's overall disability picture more nearly 
approximates the criteria for a 50 percent evaluation.  His 
recurrent symptoms appear to be sleep disturbance, 
nightmares, depression, hypervigilance, irritability, and 
occasional anxiety.  While the veteran does not exhibit many 
of the specific symptoms enumerated for a 50 percent 
evaluation, he suffers from an equivalent impairment in 
establishing and maintaining effective work and social 
relationships.

Therefore, the Board finds that the veteran's level of social 
and occupational impairment is adequately compensated for by 
the presently assigned 50 percent evaluation.  The Board can 
find no basis under which to grant an increased evaluation 
and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An effective date prior to August 29, 2000 for the grant of 
service connection for PTSD is denied.

An evaluation in excess of 50 percent for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

